Case: 5:18-cv-00621-KKC-MAS Doc #: 1 Filed: 11/26/18 Page: 1 of 5 - Page ID#: 1



                                UNITED STATES DISTRICT COURT
                              FOR EASTERN DISTRICT OF KENTUCKY
                                        AT LEXINGTON

                                         ELECTRONICALLY FILED

Joy Shannon, Administratrix of                            Civil Action No.
the Estate of Heather Shannon,

Harold Winings and Jill Winings,
Co-Administrators of the Estate of
Zachary Winings

           PLAINTIFF

v.

CSX Transportation, Inc.

           DEFENDANT



                                       PETITION FOR REMOVAL

                                                    *******

           Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant CSX Transportation, Inc.

(“CSXT”), hereby removes this action styled Joy Shannon, Administratrix of the Estate of

Heather Shannon and Harold Winings & Jill Winings, Co-Administrators of the Estate of

Zachary Winings v. CSX Transportation, Inc., now pending in the Clark Circuit Court,

Commonwealth of Kentucky1, to the United States District Court for the Eastern District of

Kentucky, Lexington Division, on the grounds that this Court has diversity jurisdiction over this

action.




1
    Summons and Complaint attached hereto as Exhibit A.
Case: 5:18-cv-00621-KKC-MAS Doc #: 1 Filed: 11/26/18 Page: 2 of 5 - Page ID#: 2



                                    I. THE NATURE OF THE CASE.

         1.       On November 6, 2018, Defendant CSXT was served with this action filed in

Clark Circuit Court, Commonwealth of Kentucky, Case No. 18-CI-00478. The claim was filed

in Clark Circuit Court on November 1, 2018. The Complaint alleges that on or about September

6, 2017, the vehicle Plaintiffs were occupying became “lodged or stuck” while at “CSX’s

railroad track crossing No. 353495D in Clark County, Kentucky.”2 The Complaint alleges that a

CSX train “collided with the trapped vehicle of the Plaintiffs herein, said collision ultimately

killing the Plaintiffs.”3 Plaintiffs’ seek recovery for alleged damages that they have suffered and

continue to suffer from CSXT’s alleged negligence and “defective design, construction and

maintenance of the roadway crossing.”4

                II. THE REQUIREMENTS FOR REMOVAL ARE SATISFIED.

         This Court has original subject matter jurisdiction over this action over under 28 U.S.C. §

1332(a)(1) because the matter is between a citizen of Kentucky (Plaintiff) and a citizen of

Virginia and Florida (CSXT), and the matter in controversy as claimed in the Complaint will

exceed the sum or value of $75,000, exclusive of interest and costs.

         A.       Complete diversity of citizenship exists between the parties.

         Defendant CSXT was incorporated in Virginia, and has its principal place of business at

500 Water Street, Jacksonville, Florida 32202. Defendant CSXT therefore was and is a citizen

of the states of Virginia and Florida for diversity purposes, both at the time this lawsuit was filed

and as of the date of this Notice of Removal.




2
  See Complaint, p. 2, ¶ 6-7.
3
  See Complaint, p. 2, ¶ 8.
4
  See Complaint, p. 3-4, ¶¶ 9-12.


                                                  2
Case: 5:18-cv-00621-KKC-MAS Doc #: 1 Filed: 11/26/18 Page: 3 of 5 - Page ID#: 3



           At the time of the filing of this action and as of the date of this Notice of Removal,

Plaintiffs, Heather Shannon and Zachary Winings, according to the Complaint, were citizens of

Kentucky. The diversity requirement of 28 U.S.C. § 1332(a)(1) is therefore satisfied.

           B.       The amount in controversy is satisfied.

           The amount in controversy in this action exceeds or will exceed the sum of $75,000,

exclusive of interests and costs, satisfying the amount in controversy requirement of 28 U.S.C. §

1332(a)(1).

           The Complaint reflects that Plaintiffs are seeking damages for the injuries and death of

Plaintiffs Heather Shannon and Zachary Winings including pain and suffering, medical

expenses, funeral expenses and loss of earnings.5 The loss of earnings and pain and suffering

claims for the decedents will satisfy the amount in controversy insomuch as both decedents will

lay claim to over 25 years of future impairment to earn damages. Even assuming a deminimis

earning history, such damages for the two decedents will rise above the amount in controvery

requirement.

    III. THE OTHER PROCEDURAL REQUISITES FOR REMOVAL ARE SATISFIED.

           This Notice of Removal is filed within 30 days after CSX was served with the Plaintiffs’

Complaint, and this Notice of Removal is therefore timely filed as required by 28 U.S.C. §

1446(b). Under 28 U.S.C. § 1441(a) Venue of the removed action is proper in the Eastern

District of Kentucky, Lexington Division, as the district and division embracing Clark County,

Kentucky.

           At the time of removal, CSXT is the only named Defendant in this case and therefore it

need not obtain the consent of any other Defendant to remove this action.



5
    See Complaint, p. 5.


                                                   3
Case: 5:18-cv-00621-KKC-MAS Doc #: 1 Filed: 11/26/18 Page: 4 of 5 - Page ID#: 4



       CSXT has complied with 28 U.S.C. § 1446(a). CSXT has complied with 28 U.S.C. §

1446(d). Copies of the Notice of Removal of action and a copy of this Notice of Removal are

being filed with the Clerk of the Clark Circuit Court, Commonwealth of Kentucky, Case No. 18-

CI-00478, and are being served on Plaintiffs’ counsel.

                                      IV. CONCLUSION.

       Defendant CSX Transportation, Inc., removes this action from the Clark Circuit Court,

Commonwealth of Kentucky, Civil Action No. 18-CI-00478 to this Court. CSX Transportation,

Inc. intends no admission of liability by this notice and expressly reserves all defenses, motions,

and pleas available under the Federal Rules of Civil Procedure.

                                                    BOEHL STOPHER & GRAVES, LLP


                                                    /s/ Rod D. Payne
                                                    Rod D. Payne
                                                    400 West Market Street, Suite 2300
                                                    Louisville, KY 40202
                                                    Phone: (502) 589-5980
                                                    Fax: (502) 561-9400
                                                    rdpayne@bsg-law.com
                                                    COUNSEL FOR DEFENDANT




                                                4
Case: 5:18-cv-00621-KKC-MAS Doc #: 1 Filed: 11/26/18 Page: 5 of 5 - Page ID#: 5



                                   CERTIFICATE OF SERVICE

            I hereby certify that on this 26th day of November, 2018, I electronically filed the

foregoing with the clerk of the court by using the CM/ECF system, which will send a notice of

electronic filing to the following:

            Donald R. Todd                             Brent Caldwell
            T. Ryan Greer                              Caldwell Law, PLLC
            Todd & Todd, PLLC                          153 Market Street
            153 Market Street                          Lexington, KY 40507
            Lexington, Kentucky 40507                  Counsel for Plaintiff Harold Winings &
            Counsel for Plaintiff Joy Shannon,         Jill Winings Co-Adminstrators of the
            Administratrix of the Estate of            Estate of Zachary Winings
            Heather Shannon
                                                       Noel Caldwell
            William Garmer                             Noel Caldwell, Attorney At Law, PLLC
            Garmer & Prather, PLLC                     153 Market Street
            141 N. Broadway                            Lexington, KY 40507
            Lexington, Kentucky 40507                  Counsel for Plaintiff Harold Winings &
            Counsel for Plaintiffs                     Jill Winings Co-Adminstrators of the
                                                       Estate of Zachary Winings


                                                       /s/ Rod D. Payne
                                                       COUNSEL FOR DEFENDANT




1921597.1




                                                 5
